Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/3/2022 has been entered.

Status of the application
3. 	Claims 1 -2, 4, 11-13, 16-17, 19 and 22 are pending in this office action.
Claims 5-10, 20, 21 have been cancelled.
Claim 22 is new.
Claims 1-2, 4, 11-13, 16-17, 19 and 22 have been rejected.

Claim Rejections - 35 USC § 103
4.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

5. 	The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b.	 Ascertaining the differences between the prior art and the claims at issue.
C. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or non-obviousness.

7. 	Claims 1-2, 4, 11, 13, 16, 17, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Celus et al. (in J. Agric. Food Chem.  57: 5563-5570, 2009)  in view of Li et al. US 2012/0302731 in view of Donhowe et al. US 2003/0134007 in view of Diller et al. USPN 2851360 in view of Hundscheid et al. US 2009/0068315 and further in view of Cruz Santa et al. US 2012/0258236 and further as evidenced by Jackson et al. US 2017/0105379 (It is an additional evidentiary reference and not a prior art) and further as evidenced by NPL Xiros et al. (in Waste Biomass Valor vol. 3: 213-232, 2012).

8. 	Regarding claims 1 -2, 4, 16, 17, 19, and 22, NPL Celus et al. discloses that brewer’s spent grain (BSG) hydrolysate having broad MW range containing peptides can be used in orderto achieve desired physicochemical and techno-functional property (At least in Abstract and page 5563, 1st paragraph, col 1 under Introduction). Celus et al. also discloses that the BSG protein concentrate (BPC) hydrolysate precipitated with ammonium sulfate (AS) having MW cut off (MWCO) 6000-8000 (page 5564, col 2 3rd and 4th paragraphs) which are AS 0-40 and AS 40-60 ( page 5564, col 2 4th paragraph). Celus et al. also discloses that the  emulsifying property (EA1) and  emulsion stability and foaming capacity  of different fractions can be determined  (page 5565, col 1 4th paragraph and Figs 1,2) which shows that the physicochemical properties required for emulsifying property differs from those required for foaming property  (page 5569, col 2, third paragraph) and for example, less than 40% of the peptides exceeding 14,500 and did not contain more than 10% of protein fraction having MW lower than 1700 i.e. in a range 1700-14,500 ( page 5569, col 2, fourth paragraph).  NPL Celus et al. also disclosed surface hydrophobicity (S0) depends on MW (page 5568, last paragraph and Fig 4). 

Li et al. discloses that the pure protein hydrolysate having bioactive peptide as protein/peptide powder having hypoglycemic activity can be used in foods drinks etc. (at least in [0064]-[0066]) and the size of the nutritionally effective bioactive peptide is between 1000-5000 Da (at least in claim 18 of Li et al.). 
Therefore, one of ordinary skill in the art can optimize the mixtures of peptides having MW range proportions of polypeptide containing BSG protein in dry form (Ammonium sulfate precipitate, page 5564 col 2 paragraph 4), in order to have a desired balance of hydrophobicity, emulsifying and foaming properties with emulsion stability and with the inclusion of bioactive peptides as disclosed by Li et al. Therefore, this can be considered as Result effective variable. 
Absent showing of unexpected results, the specific range amount of peptides having average MW 5000 is not considered to confer patentability to the claims. As the physicochemical properties in order to have a desired balance of hydrophobicity, emulsifying and foaming properties with the nutritionally effective bioactive peptide (1000-5000) which depend on MW sizes are variables that can be modified, among others, by adjusting the range amount of MW sizes, the precise average MW would have been considered a result effective variable by one having ordinary skill in the art at 
NPL Celus et al. in view of Li et al. are silent about the amount of brewer's spent grain based protein powder in the acidic liquid food product.
Donhowe et al. discloses that a protein /peptide containing beverage can include 0.33 to 5% by weight of protein which includes hydrolyzed protein also (at least in [0017], and in claims 3 and 4; and /or 1gm/12 fl. Oz ([0073]) to meet the claim limitation of “protein powder is present up to 20% by weight of a liquid solution”  as claimed in claims 1, 16, 22. Donhowe et al. also discloses that the beverage can be broadly “malt brewed beer” ([0063]) and also broadly from fruit ingredients from orange etc. and can be carbonated beverage also, therefore can be acidic beverage also (at least in [0060], [0061] and in claims 8, 13) and protein can be hydrolyzed protein also (claim 4). Therefore, it can be from any source of hydrolyzed protein including BSG protein also which provides the cost effective source and having bioactive peptide also (in Li et al. [0064], [0065]). 
	

Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify protein powder of SBG of NPL Celus et al. and  Li et al. into liquid foodstuff by using the teaching of Donhowe et al. who discloses the protein/peptide containing supplement in the beverage composition and the beverage can be of many types e.g. acidic also when it includes fruit ingredients from orange etc. can be carbonated beverage also, and protein can be hydrolyzed protein also (at least in [0060] and in claims 4, 8, 13 of Donhowe et al.) and carbonated beverage pH can be maintained at acidic pH including less than pH 4.7 as disclosed by Diller et al. (at least in claim 1 of Diller et al.) as desired acidic beverage of choice.
NPL Celus et al. in view of Li et al. in view of Donhowe et al. and Diller et al. are silent about the (i) PDCAAS value as claimed in claims 1, 16, 22.
Hundscheid et al. discloses that PDCAAS score 0.9 or greater ([0085]) is a measure of good quality protein that is fully understood by those skilled in the art ([0085]).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Li et al. to include the teaching 
Cruz Serna et al. discloses that the PDCAAS, Protein digestibility score (i.e. Protein Efficiency Ratio, PER) and essential amino acids and their amount in the protein determines the amino acid score and PER values and they are interlinked parameters to evaluate protein quality ([0005]-[0007], even in background section, it is well-known fact) and the PDCAAS value depends on the enriched amount of essential amino acids including Lysine (Table 3, [0024]-[0025]) to meet claims 4 and 19. Therefore, the supplementation of Lysine will enhance the PDCAAS value more than 0.7.
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Li et al.to include the teaching of Cruz Santa et al. to evaluate PDCAAS and “protein digestibility score’ (or PER value ) by evaluating the amino acid scores (in Table 3, [0024], [0025] of Cruz Santa et al.) and may supplement e.g. lysine in order to have good quality brewer's spent grain protein for the use as food or to add in other food composition.
It is to be noted that regarding the PDCAAS value, and the “protein digestibility score” and ‘amino acid score”, these are the parameters which are used to evaluate the quality of the protein and there is a relationship amongst these three parameters as is evidenced by Jackson et al. ([(0074]), amino acid score is determined according to FAO guideline ([0075]). Therefore, PER and PDCAAS are similar and are parameters to
evaluate protein quality. It is also evidenced by Jackson that PDCAAS = amino acid score x (true protein digestibility) ([(0074]-[0075)).


9.	 Regarding claim 11, NPL Celus et al. in view of Li et al. , Donhowe et al. , Diller et al. , Hundscheid et al. disclose that the protein rich product can be in dry form i.e. powder form ([0064] and can be used to make food, drink etc. composition ([0066]). Donhowe et al. also discloses that it is mixed in liquid solution comprises water to make liquid beverage (at least in [0017]). Therefore, it is also well within the skill of one of ordinary skill in the art to use the teachings from Li et al. in view of Donhowe et al. to add the protein powder form by mixing into the liquid solution e.g. water /beverage at time of consumption in order to have one desired flexible choice of its use directly, if
needed, for desired need e.g. to enrich beverage with the hypoglycemic bioactive peptide in solution (at least in [0065] of Li et al.) prior to consumption to meet claim 11.

10. 	Regarding claim 13, NPL Celus et al. in view of Li et al. , Donhowe et al. , Diller et al. , Hundscheid et al. disclose that the protein rich product can be in dry form i.e. powder form ([0064] and can be used to make food, drink etc. composition ([0064]-[0066]). Donhowe et al. discloses that liquid solution comprises water (at least in [(0017]). Therefore it meets claim 13.

11.	 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Celus et al. in view of Li et al. in view of Donhowe et al. in view of Diller et al. in view of Hundscheid et al. as applied to claim 1 and further in view of Luebbers et al. (WO 2004/060080).

12. 	Regarding claim 12, NPL Celus et al. in view of Li et al. in view of Donhowe et al. in view of Diller et al. are silent about protein powder solution packaging to have an extended shelf life.
Luebbers et al. discloses the method of aseptically packaging method to package hydrolyzed protein containing liquid nutritional formula having an improved shelf-life (in Page 1 first paragraph, page 3 lines 30-32, page 4 line 5, line 17 e.g. extended shelf- life, page 10, lines 8-10 and claim 1). Luebbers et al. also discloses that the ingredients are added in water (Table 1, page 19) and therefore, protein powder can be mixed with water prior to packaging also.). Luebbers et al. also discloses many variations can be made on the basic method also which is well-known to those skilled in the art ( page 8 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Celus et al. in view of secondary prior arts of record, to include the teaching of Luebbers et al. in order to make protein powder mixed in water solution in an aseptic packaging for an extended shelf life of the product (in Page 1 first paragraph, page 3 lines 30-32, page 4 line 5, line 17 e.g. extended shelf- life, page 10, lines 8-10, Table 1 , page 19 and claim 1).

Response to arguments
13.	Applicants’ arguments and amendments have been considered. Applicants arguments and amendments overcome the rejections of record using Li et al. as primary prior art. A new primary prior art by NPL Celus et al. has been used. However, additionally, Li et al. is used as secondary prior art in order to address and strengthen Teaching Suggestive Motivation (TSM) for the nutritional effectiveness of the bioactive peptide (1000-5000) in order to justify broad range MW peptide of Celus et al. in order to have desired emulsifying, foaming property, emulsion stability and the functionality of the nutritionally effective bioactive peptide is between 1000-5000 Da (at least in claim 18 of Li et al.). The broad range MW peptide of Celus et al. can include proportionate amounts of peptides from small and large peptides by optimization in order to achieve combined qualities of desired emulsifying, foaming property, emulsion stability with the nutritional bioactive property of the mixture which can have the average MW of 5,000 Da as claimed in claims 1, 16 and discussed in detail above. 

Applicants do not have any further arguments and therefore, made non-final. 

Conclusion
14. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792